Determination of respondent, dated March 7, 2012, which, after a hearing, terminated petitioner’s public housing tenancy, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of Supreme Court, New York County [Peter H. Moulton, J.], entered October 18, 2012), dismissed, without costs.
Substantial evidence supports the determination that petitioner violated a 2010 stipulation that permanently excluded her son from her apartment based on his involvement in illegal drug activity (see Latoni v New York City Hous. Auth., 95 AD3d 611 [1st Dept 2012]). There exists no basis to disturb the credibility determinations of the Hearing Officer (see generally Matter of Berenhaus v Ward, 70 NY2d 436, 443-444 [1987]).
Under the circumstances presented, the penalty of termination does not shock our sense of fairness (see Matter of Cruz v New York City Hous. Auth., 106 AD3d 631 [1st Dept 2013]).
Concur—Tom, J.E, Acosta, Moskowitz, Gische and Clark, JJ.